Citation Nr: 1731334	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for gastreoesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Daniel Smith


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 2005 to October 2005; December 2007 to December 2008; and June 2012 to September 2013, with additional periods of inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board notes that the Veteran initially requested a Board hearing.  See September 2011 VA Form 9.  However, subsequently, the Veteran withdrew his hearing request.  See June 2017 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his claimed left and right knee disabilities in June 2013.  At that examination, the examiner noted that the Veteran has not ever had a knee or lower leg condition.  The examiner further stated that no diagnosis or condition of the knees was found on examination.  He ultimately opined that the Veteran's claimed condition was less likely than not incurred in or cause by the claimed in-service injury, event, or illness.  

However, the Board notes that the examiner did not address a notation in the record that the Veteran had some slight build up on the anterolateral aspect on both knees which may possibly be built up from years of running and jumping while in the service.  See October 2009 VA treatment record.  Further, the Board notes that since the June 2013 VA examination, the Veteran's January 2015 VA treatment record shows that his right knee demonstrated mild medial compartment arthrosis.  Thus, a new VA opinion should be provided that addresses the above findings.

Regarding the GERD claim, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, he stated that the Veteran had no complaints or treatments of GERD or heartburn in service, and that his physicals were silent for complaints.  The examiner further noted that the Veteran had been diagnosed with heartburn at VA, not GERD.

However, the Board notes that the examiner's report is both based on an inaccurate factual premise, and is internally inconsistent.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  In that regard, the Veteran had been diagnosed with GERD, and the VA examiner noted the diagnosis earlier in the report.  See also May 2009 General Medical Examination; June 2010 VA treatment record; May 2011 VA treatment record.  
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee disabilities, and his gastrointestinal disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should obtain an opinion to determine the nature and etiology of any current bilateral knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a bilateral knee disability that manifested in service or is otherwise causally or etiologically related to his military service.  The examiner should be sure to address the statement that the Veteran had some slight build up on the anterolateral aspect on both knees which may possibly be built up from years of running and jumping while in the service.  See October 2009 VA treatment record.  Additionally, the examiner should be sure to address the report that the Veteran's right knee demonstrated mild medial compartment arthrosis.  See January 2015 VA treatment record.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should obtain an opinion to determine the nature and etiology of any current gastrointestinal disability, to include GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has any gastrointestinal disability, including GERD, that manifested in service or is otherwise causally or etiologically related to his military service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




